Sheldon, J.
We are unable to see that any question of law is raised by this appeal. The respondents in their answer, after admitting that the respondents Fuller and Sargent were respectively the standing justice and clerk of the Central District Court of Northern Essex, denied all the other allegations made by the petitioner. At the hearing before a single justice of this court it was found that the allegations of the petition were not proved. The evidence before him is not reported; and this finding of fact cannot be revised. And upon this finding evidently the petition cannot be maintained. The decree dismissing the petition must be

Affirmed.